Dissenting Opinion by
McDONALD, J.
In the Court’s consideration of this matter, three distinct issues have become entangled: (1) the merits of the decision to bifurcate the trials in these cases; (2) the direction — or lack of direction — that our rules provide as to the powers and duties of an Administrative Judge; and (3) the standard of review that this Court applies when considering a petition for a writ of mandamus or prohibition. The first issue is not actually before us; the second question is a key to our decision here, but not adequately addressed; and the third issue counsels against the action we took.
In my view, when a case is specially assigned, the decision whether to bifurcate the trial to avoid prejudice to a party, as well as to preserve judicial economy, is a decision best made by the judge who, by virtue of the special assignment, is likely to have the greatest familiarity with the relevant facts to make a prudent decision. The particular decision that Judge Purpura made in these cases, as best I can tell from the record *289before us, seems a very reasonable one.1 Thus, I may well have made a different decision than that made by the Administrative Judge here.
But I would not have granted the petition. Mandamus is reserved for extraordinary circumstances in which it is clear that the lower court has committed legal errors or abused its discretion when no other remedy is available.2 It seems difficult to say that the Administrative Judge has done either in this case in light of the rules concerning the duties of Administrative Judges and the procedures adopted under one of those rules.
Maryland Rule 16-202 directs an Administrative Judge to develop a “case management plan” to manage the work flow in a circuit court and to adopt administrative procedures to carry out that plan — procedures that, among other things, are to address the disposition of motions and preliminary matters. The rule provides, in pertinent part:
a. Generally. The County Administrative Judge in each county shall supervise the assignment of actions for trial to achieve the efficient use of available judicial personnel and to bring pending actions to trial and dispose of them as expeditiously as feasible. Procedures instituted in this regard shall be designed to:
(2) insure the prompt disposition of motions and other preliminary matters;
b. Case management plan; information report. (1) The County Administrative Judge shall develop and, upon ap*290proval by the Chief Judge of the Court of Appeals, implement and monitor a case management plan for the prompt and efficient scheduling and disposition of actions in the circuit court. The plan shall include a system of differentiated case management in which actions are classified according to complexity and priority and are assigned to a scheduling category based on that classification____
(emphasis added).
While the Differentiated Case Management Plan of the Circuit Court for Baltimore County, adopted pursuant to section (b) of the rule, does not address motions to bifurcate, that court apparently has written administrative procedures, presumably developed to comply with section (a) of the rule, that allocate various matters and decisions to certain judges (and, indeed, recognize that certain decisions are the province of a judge specially assigned to a case). Those written procedures designate the Administrative Judge as the judge to decide “motions to bifurcate.” At least one other circuit court appears to direct motions to bifurcate to its Administrative Judge for decision. See http://www6.montgomery countymd.gov/cibtmpl.asp?url=/Content/CircuitCourt/Court/ AdministrativeAides/AdministrativeAides.asp (listing motions to bifurcate among those reviewed by the Administrative Aides for decision by the Administrative Judge of the Circuit Court for Montgomery County pursuant to its Differentiated Case Management Plan).
On its face, Rule 16-202 thus appears to allow for the allocation of bifurcation motions — or at least some subset of them3 — to a county Administrative Judge for decision. And the current written procedures, issued in accordance with our rule and prior to these cases, do just that. If we assume that the Administrative Judge in this case acted in good faith reliance on the Rule 16-202 and the more specific administrative procedures adopted to carry out that rule — and there is *291no reason in this record to think otherwise — then it seems difficult to characterize that decision as a “gross abuse of discretion” that threatens irreparable harm to the legal system.4 The decision made by the Administrative Judge in this matter may not be the same decision that I would have made. But just because an appellate judge would have made a different decision than the one made by a trial court or an Administrative Judge does not necessarily make the decision reversible, much less subject to the extraordinary remedy of mandamus. Forster v. Hargadon, 398 Md. 298, 306, 920 A.2d 1049 (2007) (writs of mandamus or prohibition to be issued only in extraordinary cases and “with great caution”).
This matter invited us to clarify the appropriate function of an Administrative Judge — an invitation we have not accepted. For example, it is not clear whether the majority opinion is stating that the decision of a motion to bifurcate is necessarily reserved to a trial judge, see Majority Op. at pp. 277-80, 68 A.3d at 834-35, or is conceding that such motions can be directed to an Administrative Judge under a Differentiated Case Management Plan, see Majority Op. at p. 280 n. 10, 68 A.3d at 836 n. 10. Perhaps it is incumbent upon this Court to provide some guidance on the duties of an Administrative Judge with respect to motions to bifurcate, by rule amendment or otherwise.
At the time this matter came to us, the case had already been re-assigned to another judge, a decision that petitioners conceded was a prerogative of the Administrative Judge.5 In the end, I would have denied the petition. But, in remanding the case for further proceedings not inconsistent with our decision,6 I would have clarified our rule and indicated that the *292trial judge specially assigned to the case had discretion to revisit the motion to bifurcate.7

. As the majority notes, a decision to bifurcate is subject to later review by an appellate court for abuse of discretion. Myers v. Celotex Corp. 88 Md.App. 442, 448, 594 A.2d 1248 (1991); Newell v. Richards, 83 Md.App. 371, 574 A.2d 370 (1990), rev’d on other grounds, 323 Md. 717, 594 A.2d 1152 (1991). The merits of Judge Purpura’s decision are not currently before us.


. Philip Morris, Inc. v. Angeletti, 358 Md. 689, 718, 752 A.2d 200 (2000).


. It is quite possible that a Case Management Plant might distinguish different types of "motions to bifurcate" some of which are best entrusted to a judge specially assigned to a case, as suggested earlier, and some of which are best decided by the Administrative Judge.


. Philip Morris, Inc. v. Angeletti, supra, 358 Md. at 721-22, 752 A.2d 200.


. Strickland v. State, 407 Md. 344, 359, 965 A.2d 887 (2009) (Administrative Judge has "full authority to assign judges for trials or hearings”).


. Cf. Maryland Rule 8-604(a)(5), (d) (appellate court may remand without affirming, reversing, or modifying judgment, but with directions and opinion binding on further proceedings).


. E.g., Walker v. State, 12 Md.App. 684, 688-90, 280 A.2d 260 (1971) (newly assigned judge may reconsider pre-trial rulings by previously assigned judge).